Citation Nr: 0945552	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-35 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1991 to May 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal is remanded for additional development.  At the 
August 2006 VA examination, the Veteran reported that he 
began experiencing knee pain prior to active military 
service.  He did not recall injuring either knee during 
service.  Rather, the knee pain began before service while he 
lifted heavy objects at work and has continued to the 
present.  The Veteran is competent to report his experiences 
of knee pain.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay 
person competent to testify to pain).  The Board may not 
reject the credibility of the Veteran's lay testimony simply 
because it is not corroborated by contemporaneous medical 
records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).  The Veteran's entrance examination does not note 
complaints of knee pain or any other knee disorder.  Thus, 
the Veteran is presumed to have been in sound condition with 
respect to both knees upon entrance into service.  38 C.F.R. 
§ 3.304(b); See September 1990 entrance examination report.  

The Veteran's reports of experiencing knee pain prior to 
active service raises the question of whether there is clear 
and unmistakable (obvious or manifest) evidence to overcome 
the presumption of soundness at his entrance into service.  
38 C.F.R. § 3.304(b); See September 1990 entrance examination 
report.  In making this determination, the Board finds that 
the Veteran must be contacted to obtain any medical records 
regarding treatment or complaints for knee pain prior to 
service.  The Veteran is to be advised that he may submit any 
other information regarding his reports of knee pain prior to 
active service.  The RO/AMC must obtain any medical records 
identified by the Veteran.

After obtaining all identified medical records and 
associating any lay statements with the claims file, the 
RO/AMC must request a medical opinion, preferably by the 
August 2006 VA examination provider.  The examiner must be 
provided the claims file including any additional records 
obtained as directed above.  The medical opinion must address 
whether the Veteran's current complaints of knee pain are 
etiologically related to his reported history of knee pain 
prior to his May 1991 entrance into service.  If there is a 
nexus between the complaints of knee pain prior to service 
and the present symptoms, the examiner must state whether the 
disorder underwent a permanent increase in severity during 
active service.  If the examiner does not find a nexus 
between the current bilateral knee disorder and knee pain 
symptoms prior to service, the examiner must state whether 
the present bilateral knee disorder is etiologically related 
to active service.  All opinions must be accompanied by a 
scientific rationale.    

Upon readjudication, the RO/AMC must determine whether there 
is clear and unmistakable (obvious or manifest) evidence to 
overcome the presumption of soundness regarding the Veteran's 
knees.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran to 
ascertain if he has received any VA, non-
VA, or other medical treatment for knee 
pain that is not included in the current 
record.  He will also be advised to submit 
any information identifying medical 
records pertaining to treatment for knee 
pain prior to service.  All correspondence 
between the RO/AMC and the Veteran must be 
documented and incorporated into the 
record.  

The Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  After completing the actions listed in 
the first instruction and incorporating 
any additional medical records into the 
claims file, the RO/AMC must contact the 
VA examiner conducting the August 2006 VA 
examination for a medical opinion.  If he 
is unavailable, an appropriate healthcare 
provider must be contacted.  The following 
considerations will govern the medical 
opinion:  

(i)  The claims file and a copy of 
this remand must be made available 
for review.  The examiner will 
acknowledge receipt and review of the 
claims file in any report generated.  

(ii)  The examiner must express a 
medical opinion as to whether the 
Veteran had a knee disorder in either 
knee prior to his May 1991 entrance 
into active service.  If so, the 
examiner must opine as to whether it 
underwent a permanent increase in 
severity during active service.  If 
the present knee disability is not 
found to have initially manifested 
prior to service, then the examiner 
must opine as to whether it initially 
manifested during service.

(iii)  In rendering the requested 
opinions, the physician should 
discuss the Veteran's service 
treatment records and findings, as 
well as the Veteran's assertions.  
The rationale for all opinions 
expressed must be provided.

3.  After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the August 2006 Statement 
of the Case and readjudicate the claims 
for service connection. If any benefit 
sought remains denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

